Exhibit 10.1
 
AMENDMENT NO. 1 TO LOAN AGREEMENT
 
THIS AMENDMENT NO. 1 TO LOAN AGREEMENT (this “Amendment”) is hereby made and
entered into as of April 16, 2014 (the “Effective Date”), by and between REMARK
MEDIA, INC., a Delaware corporation (“Lender”) and BOMBO SPORTS & ENTERTAINMENT,
LLC, a New York limited liability company (“Borrower”).
 
PRELIMINARY STATEMENT
 
A.           Borrower and Lender entered into that certain Loan Agreement dated
February 11, 2014 (the “Agreement”) wherein Lender loan to Borrower the sum of
One Million Dollars and No/100 Cents ($1,000,000) (the “Loan”).
 
B.           Lender made the Loan subject to the terms and conditions set forth
in the Agreement.
 
C.           Borrower has requested that the Lender provide up to an additional
$350,000 in the form of a “Grid” Demand Promissory Note (the “April 2014
Promissory Note”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Lender and Borrower mutually agree to enter
into this Amendment as follows:


1.           Section 1.01.  The definition of Loan contained in Section 1.01 is
amended to add to the April 2014 Promissory Note which could result in the total
Loan not to exceed $1,350,000, plus applicable accrued, but unpaid interest.


2.           Promissory Note.  The April 2014 Promissory Note (the “Note”) shall
be in the form and having the substance of that attached hereto as Exhibit A.


3.           Miscellaneous.  All other terms and conditions of said Agreement
not expressly amended herein shall remain in full force and effect.  Unless
otherwise set forth herein, capitalized terms shall have the meaning ascribed to
them in the Initial Agreement.
 
This Amendment to the Agreement is signed and dated below by the duly authorized
representatives of the parties.


LENDER:
 
BORROWER:
     
Remark Media, Inc.
a Delaware corporation
 
Bombo Sports & Entertainment, LLC
a New York limited liability company
           
/s/ Douglas Osrow
 
/s/ Robert S. Potter
Douglas Osrow, Chief Financial Officer
 
Robert S. Potter, Manager

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF “GRID” DEMAND PROMISSORY NOTE
 
(See Attached)
 
 
 

--------------------------------------------------------------------------------

 
 
“GRID” DEMAND PROMISSORY NOTE


UP TO $350,000
April 16, 2014

 
THE TRANSFER, SALE, ASSIGNMENT, HYPOTHECATION, ENCUMBRANCE, OR ALIENATION OF
THIS NOTE AND ANY DOCUMENTS OR AGREEMENTS CONNECTED TO OR RELATED TO THIS NOTE
ARE EACH RESTRICTED BY THE FOLLOWING DOCUMENTS ENTERED INTO BETWEEN THE
UNDERSIGNED BORROWER AND LENDER THAT CERTAIN AMENDED LOAN AGREEMENT OF EVEN DATE
HEREWITH.  A COPY OF THIS DOCUMENT IS AVAILABLE FOR INSPECTION DURING NORMAL
BUSINESS HOURS AT THE PRINCIPAL EXECUTIVE OFFICE OF THE BORROWER, 51 EAST 42ND
STREET, SUITE 800, NEW YORK, NEW YORK 10017.


FOR VALUE RECEIVED, BOMBO SPORTS & ENTERTAINMENT, LLC, a New York limited
liability company ("Borrower") promises to pay to REMARK MEDIA, INC., a Delaware
corporation or order ("Lender") with a mailing address of 3930 Howard Hughes
Parkway, Suite 400, Las Vegas, Nevada 89169 or such other address as Lender may
from time to time designate in writing the sum as provided for from time to time
in Exhibit “A” (including “Advances” as may be reflected on same (the
collectively, the “Loan”); such total amount not to exceed a maximum principal
threshold of $350,000 (the "Principal Threshold") or such sum as has been
advanced and is outstanding at the time when payment is due hereunder, in lawful
money of the United States of America, together with interest thereon at the
rate specified below, on the terms and conditions set forth hereinafter.


The following is a statement of the rights of Lender and the conditions to which
this Note is subject, and to which Lender, by the acceptance of this Note,
agrees:


1.           Payment.  Payment of principal and interest on this “Grid” Demand
Promissory Note (this "Note") shall in all events be due and payable in full on
that date that is 10 days following the date Lender delivers written demand
therefor to Borrower.  Upon receipt of any such demand, Borrower shall pay the
entire balance of this Note to Lender on the expiration of said ten (10) day
period.  Payment of principal and interest on this Note shall be made at the
address of Lender set forth above.  If so indicated in such demand notice,
payment shall be made in immediately available funds by wire transfer to a bank
account of Lender designated by Lender.  Returned checks shall in no event be
deemed to be payments hereunder.


2.           Grid Schedule.  Upon due execution by both Lender and Borrower
authorizing each and every Advance/Loan hereunder, Lender is hereby authorized
to record on the grid schedule (the "Grid Schedule") attached hereto as Exhibit
"A" and incorporated herein, appropriate notations evidencing the date and
amount of each Advance/Loan.  Each payment in connection therewith shall be
placed on the Grid Schedule as well; provided, however, that the failure of
Lender to make any such entry shall not limit or otherwise affect the
obligations of Borrower under this Note, including without limitation, to repay
any unpaid principal or interest, or the right of Lender to enforce the terms of
this Note against Borrower. The aggregate unpaid amount as set forth from time
to time in the Grid Schedule, or any continuation thereof, shall be rebuttable
presumptive evidence of the unpaid principal amount of this Note.


3.           Interest.  Interest shall be charged and payable on the unpaid
principal balance of this Note outstanding from time to time at the rate of five
percent (5%) per annum.  If demand for payment is made and if such entire
principal balance is not paid in full on the date due, interest shall then be
due and payable from such due date at the rate of twelve percent (12%) per annum
on the outstanding principal balance hereunder until all principal and accrued
and unpaid interest is paid in full.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Collateral.  This Note grants Lender all of the rights contained in
that Amendment No. 1 to that certain Loan Agreement of even date herewith (the
“Amended Loan Agreement”) with all rights contained therein, including Loan
Agreement dated February 11, 2014 (the “Loan Agreement”).  If there is a
conflict between the Amended Loan Agreement and this Note, the terms of the
Amended Loan Agreement shall govern.  At any time that Borrower is in default
under this Note, without limiting or waiving any other rights or remedies,
Lender shall have the right to enforce the rights to both the Pledge Agreement
and the Collateral Assignment as described in the Loan Agreement.


5.           Prepayment.  This Note may be prepaid at any time, in whole or in
part, without premium or penalty.  All payments hereon shall be applied first to
the payment of accrued interest, with the balance applied to principal.


6.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, excluding that body of law
relating to conflict of laws.


7.           Waivers.  Borrower and all endorsers of this Note hereby waive
demand, presentment, notice of non-payment, dishonor and protest.


8.           Attorneys' Fees.  In case suit shall be brought for the collection
hereof, or if it is necessary to place the same in the hands of an attorney for
collection, Borrower and all endorsers of the Note agree to pay reasonable
attorneys' fees incurred in connection with such collection, including but not
limited to all fees and costs incident to any appellate, post-judgment and
bankruptcy proceedings that may result, whether Lender hereof is obligated
therefore or not.


9.           Amendment.  This Note may not be amended or modified, nor shall any
waiver of any provisions hereof be effective, except by an instrument in writing
executed by Lender.  Failure or delay by Lender in exercising, or a single or
partial exercise of, any power or right hereunder shall not operate as a waiver
thereof or of any other power or right or preclude any other or future exercise
of that or any other power or right.  A waiver or any power or right hereunder
shall be in writing, shall be limited to the specific instance and shall not be
deemed a waiver of such power or right in the future or a wavier of any other
power or right.


10.           No Set-off.  Neither this Note nor any obligations or liabilities
of Borrower hereunder shall be subject to set-off, defense or reduction against
Lender for any reason whatsoever other than prior repayment in accordance with
the terms of this Note, and Borrower hereby waives and releases any right at
law, or in equity, to assert any such set-off, defense or reduction.


11.           WAIVER OF JURY TRIAL. BORROWER, BY EXECUTION HEREOF, AND LENDER,
BY ACCEPTANCE HEREOF, MUTUALLY AND WILLINGLY WAIVE THE RIGHT OF A TRIAL BY JURY
OF ANY AND ALL CLAIMS MADE BETWEEN THEM WHETHER NOW EXISTING OR ARISING IN THE
FUTURE, INCLUDING WITHOUT LIMITATION ANY AND ALL CLAIMS, DEFENSES,
COUNTERCLAIMS, CROSSCLAIMS, THIRD PARTY CLAIMS AND INTERVENOR'S CLAIMS WHETHER
ARISING FROM OR RELATED TO THE NEGOTIATION, EXECUTION AND PERFORMANCE OF THE
TRANSACTIONS TO WHICH THIS NOTE RELATES.


[SIGNATURE PAGE TO FOLLOW]


 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be issued this 16th day of
April 2014.


BORROWER:


BOMBO SPORTS & ENTERTAINMENT, LLC,
a New York limited liability company




/s/ Robert S. Potter
Robert S. Potter, Manager


 
 

--------------------------------------------------------------------------------

 


Exhibit "A"
LOAN GRID SCHEDULE


Date of
Advance or
Payment
 
Amount
 
Balance of
Principal
Outstanding
 
Balance of
Available
Credit
 
 
 
Signature of Lender and Borrower
______
$______
$________
$__________
                                                                               
                                                                               
                                                                       


